DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification/Drawings
The substitute specification filed 9/2/2021 has been entered.  The substitute specification filed 1/25/2021 has been entered.  Applicant is advised that the 1/25/2021 substitute specification supercedes the 9/2/2021 specification and is the current specification.

Replacement sheets 1-29 of the drawings submitted 9/1/2020 are acknowledged.

The disclosure is objected to because of the following informalities: 
The incorporation by reference paragraph for sequence listing in paragraph [0002A] of the specification should reference the size of the file in bytes not kilobytes (KB).  See MPEP 2422.03(I).  
The brief description of the drawings for Figure 2A (paragraph [0017]) fails to reference any sequence identifiers for the sequences disclosed in Figure 2A and the figure itself does not contain any sequence identifiers.
The specification contains a sequence inconsistency or error for SEQ ID NO: 3.  The 1/25/2021 sequence listing provides Ile Asn Thr Gly Gly Asp Thr Ser as the sequence for SEQ ID NO: 3.  Figure 1 provides the amino acid sequence of IVD K1 and indicates that CDR2 of IVD K1 is INTGGDTS (SEQ ID NO: 3).  This is consistent with the sequence listing.   
Applicant is advised that Figure 1 is objected to because of errors.  The references  to CDR1, CDR2, and CDR3 for IVD K2, IVD K3, and IVD K4 are disclosed with respect to IVD K1.  This is incorrect.  For example, the sequences for IVD K2 CDR1 and CDR2 (SEQ ID NOS: 6 and 7) do not correspond to CDR1 and CDR2 of IVD K1 (SEQ ID NOS: 2 and 3).  Appropriate correction is required.
Clarification and appropriate correction is required in the time period for response to this communication.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group II, claims 10-12, 14, and 16-17, drawn to nucleic acids, vectors, host cells, and methods of production.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The claims lack unity of invention because the groups do not share the same or corresponding technical feature.  The technical feature of Group I is the specific amino acid sequence for the IVD polypeptide.  The technical feature of Group II is the specific nucleic acid sequence.  Amino acid sequences and nucleic acid sequences differ structurally and functionally.  In addition, the claims are not drawn only to one of the permitted combinations of categories set forth above.  The claims are directed to multiple products.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa